Citation Nr: 1819307	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-14 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with dysthymic disorder, currently evaluated as 30 percent disabling prior to April 25, 2011, as 50 percent disabling from April 25, 2011 to August 20, 2014, and 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 20, 2014.

3.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 and was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Office (AMO) in Washington, D.C., and a March 2010 rating decision from the VA Regional Office (RO) in St. Petersburg, Florida. 

In January 2016, the Board remanded the issues of entitlement to an initial increased rating for PTSD with dysthymic disorder and service connection for a left knee condition for further evidentiary development, to include the issuance of a statement of the case regarding the Veteran's disagreement with the initial rating assigned for his PTSD with dysthymic disorder.  However, such instruction was in error, as the RO had previously issued a statement of the case on April 26, 2012 for these issues.  In response, the Veteran submitted  a  substantive  appeal,  VA  Form  9, on June 21, 2012, in accordance with the provisions of 38 C.F.R. §§  20.202 and 20.302.  As such, these issues were and are properly before the Board.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a March 2010 rating decision, the RO recharacterized the Veteran's claim of entitlement to an increased initial rating for dysthymic disorder as PTSD with dysthymic disorder and increased the rating to 30 percent disabling, effective October 9, 2009.  In a July 2014 rating decision, the RO increased the initial evaluation for service-connected PTSD with dysthymic disorder to 50 percent disabling, effective April 30, 2013.  In an April 2015 rating decision, the RO increased the rating to 70 percent disabling, effective August 20, 2014.  Following the January 2016 Board remand, in a November 2017 rating decision, the RO increased the evaluation of PTSD with dysthymic disorder to 30 percent disabling, effective May 27, 2004 -the date of service connection, and to 50 percent disabling effective April 25, 2011 to August 20, 2014.  The applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Higher evaluations are still available for the each of the staged-periods.  As such, these staged-periods for PTSD with dysthymic disorder are still under appeal and are reflected on the title page.

The issue of entitlement to a TDIU due to service-connected PTSD has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.

Finally, the Board notes that the Veteran is in receipt of a TDIU since August 20, 2014.  As such, the period since August 20, 2014 is not for consideration in the appeal of TDIU.  

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Since May 27, 2004, the Veteran's PTSD with dysthymic disorder has been manifested by occupational and social impairment in the areas of work, family relations, and mood, but was not productive of total social and occupational impairment.

2.  Since January 1, 2013, the Veteran's PTSD with dysthymic disorder alone has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since May 27, 2004, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD with dysthymic disorder have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Since January 1, 2013, the criteria for a TDIU, based solely on PTSD with dysthymic disorder, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD with dysthymic disorder is rated as 30 percent disabling prior to April 25, 2011, as 50 percent disabling from April 25, 2011 to August 20, 2014, and 70 percent thereafter under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that a rating of 70 percent, but no higher, is warranted since May 27, 2004.  


Period from May 27, 2004 to April 25, 2011

The Veteran was first afforded a VA psychiatric examination in July 2009.  During the examination, the Veteran reported recurrent and intrusive recollections of his stressors, feelings of detachment from others, difficulty with sleep, avoidance, irritability and anger outbursts, hypervigilance, and an exaggerated startle response.  He noted that he experienced these symptoms on a daily to weekly frequency, despite indicating they were mild in severity.  The Veteran reported that he was self-employed as a truck driver and denied occupational impairment.  However, the examiner observed that the Veteran's mood was moderately depressed with a constricted affect, although he had no suicidal or homicidal intent or ideations, hallucinations, or delusions.  His attention, memory, and judgement were within normal limits.  The examiner opined that the Veteran's psychological symptoms were controlled by continuous medication. 

At another VA examination in February 2010, the Veteran reported a depressed mood five to six days per week throughout the day.  The examiner observed that the Veteran had poor eye contact and looked at the floor during the majority of the examination.  He had a dysphoric mood and constricted affect.  His attention and orientation was intact.  He had unremarkable thought processes and content, and no evidence of delusions.  The Veteran denied hallucinations, inappropriate behavior, obsessive behavior, panic attacks, and suicidal or homicidal thoughts.  The Veteran denied episodes of violence and endorsed fair impulse control.  However, the examiner determined the Veteran had daily persistent re-experience of the traumatic event, persistent avoidance of stimuli, and persistent symptoms of increased arousal, including difficulty with sleep, irritability, hypervigilance, anger outbursts, exaggerated startle response, and difficulty with concentration.  The Veteran also reported that he hit his wife during his nightmares.  He stated he did not maintain his social relationships, had a history of violence, and no longer enjoyed previous hobbies, including racing or attending air shows.  The examiner opined that the Veteran's symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He explained that the Veteran's depressed mood, irritability, hypervigilance, and intrusive memories would likely decrease work efficiency during times of significant stress.  The Veteran denied experiencing any significant impairment in his occupational functioning.  However, the examiner also stated the Veteran's symptoms might have intensified since the previous examination. 

Contemporaneous VA treatment records note that symptoms were more significant than reported in the VA examination reports.  From April 2004 through March 2005, the Veteran reported continuous depression, a sense of impending doom, frequent nightmares, and difficultly with crowds.  Although family members told him that his mood improved with medication, the Veteran reported he did not feel an improvement in his symptoms.  Significantly, from 2006 to 2009, the Veteran endorsed anxiety and insomnia and reported that he stopped taking his medications.  The Veteran reported that he continued to work but it was becoming increasingly difficult, particularly due to poor sleep from nightmares.  He became increasingly short-tempered and had increased nightmares.  In a November 2009 statement, his wife also reported that the Veteran became violent at times.  During a November 2009 treatment visit, the Veteran also reported audio and visual hallucinations, depressed mood, low self-esteem, low sleep, restlessness, feelings of hopelessness and helplessness, lethargy, anhedonia, agitation, poor task completion and concentration, and moods of sadness, guilt, shame, impending doom, anxiety, anger, and being overwhelmed.

Period from April 25, 2011 to August 20, 2014

VA treatment records throughout this period demonstrate that the Veteran had continued nightmares, depression, and low energy. 

In April 2011, the Veteran reported that his PTSD symptoms had increased in severity and as a result he was afforded another examination in May 2011.  At that time, the Veteran reported that he had difficulty with sleep, including nightmares, and became easily frustrated.  Although the Veteran endorsed good relationships with his wife and children, he stated he had only one or two close friends with whom he occasionally talked.  As for recreation, he stated he liked to be alone but he did some yard work.  The Veteran described his mood as "fair," but the examiner observed the Veteran was mildly dysphoric with a congruent affect.  The Veteran denied suicidal and homicidal ideation, hallucinations, and delusions. 

VA mental health records from February 2012 to July 2014 reflect that the Veteran had continuing depression, frequent anxiety, and poor sleep despite medication.  He stated that he had violent nightmares.  He also endorsed forgetfulness, trouble being around others, an inability to focus or concentrate, lack of motivation, irritability, and not caring whether he lived or died.  At an August 2013 neurocognitive evaluation, the clinician opined that the Veteran's deficits in memory were consistent with what is typically seen in individuals with mild to moderate cognitive impairment.  She further explained that his cognitive deficits might be related to the seizures he experienced within the past year but that PTSD and depression may also be influencing his cognitive deficits.

In a February 2013 statement, the Veteran reported that due to his PTSD he no longer maintained a social life and that his symptoms affected his marital relationship.  He endorsed panic attacks twice a week and stated that he was constantly nervous and tense waiting for something bad to happen. 

At a March 2013 VA examination, the Veteran reported he stopped working since December 2012.  The examiner observed that the Veteran had normal thought content and speech.  However, he was moderately dysphoric with a constricted affect, as though in physical pain.  There was no observable impairment in attention, concentration, or memory.  He denied suicidal and homicidal ideation.  The examiner noted that the Veteran endorsed the following PTSD symptoms as moderate or more severe during the past month: recurrent and distressing recollections and dreams of the event; acting as if the traumatic event were occurring; intense psychological distress and physiological reactivity at exposure to internal or external cues; efforts to avoid, thoughts, feelings, conversation, activities, places, or people associated with trauma; feelings of detachment; markedly diminished interest or participation in significant activities; difficulty with sleep; irritability or anger outbursts; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The Veteran also had anxiety and chronic sleep impairment.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.

In a November 2013 statement, the Veteran's VA mental health nurse practitioner since November 2009 stated that the Veteran had continuing PTSD symptoms of depression, mood swings, self-isolation, claustrophobia in crowds, trust issues, hypervigilance, anxiety, irritability, and insomnia. 
 
At another VA examination in May 2014, the examiner observed the Veteran had PTSD symptoms including persistently re-experiencing the traumatic event, avoidance of stimuli associated with the traumatic event, persistent symptoms of increased arousal, difficulty with concentration, poor sleep, and irritability.  The Veteran reported a sense of worthlessness about his lack of earning since he stopped working.  The examiner observed symptoms of depressed mood and mild memory loss but stated that the Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  The examiner noted no observable impairment in attention, concentration, or memory.  However, the Veteran also reported he could not remember the last time he felt happy and that he had a chronic depressed mood, poor sleep, and low energy.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.

Period from August 20, 2014

At a March 2015 VA examination, the Veteran presented as very irritable and easily distracted in conversation.  He had poor social skills and reported marital troubles due to irritability.  The Veteran endorsed symptoms of insomnia, anxiety, exaggerated startle response, awaking fearful at night, fatigue, hitting his wife in his sleep, anger, and night sweats.  He also reported a history of fights and property damage and homicidal ideation without intent.  He stated that he was depressed and had suicidal ideation without intent due to his seizures preventing him from          working.  The examiner noted that only after prompting did the Veteran indicate nightmares and intrusive thoughts once weekly.  The examiner observed symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, suicidal ideation, impaired impulse control, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. 

Based upon a review of the above, the Board finds that since May 27, 2004, the Veteran's PTSD has most closely approximated the criteria for a 70 percent rating.  Throughout the entirety of the rating period, the Veteran has demonstrated symptoms of self-isolation, chronic sleep impairment, impaired impulse control, periods of violence, near-continuous depression, passive suicidal and homicidal ideation, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, a history of violence, nightmares, anger outbursts and irritability, marital troubles resulting from his anger, passive suicidal and homicidal ideation, anxiety, and near-continuous depression, the Board finds that his symptoms during this period cause occupational and social impairment in the areas of work, family relations, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since May 27, 2004 the Veteran's PTSD most closely approximates the 70 percent rating.

In addressing whether a rating higher than 70 percent is warranted for any portion of the appeal period, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available - at any time.  No examiner noted that the Veteran's symptoms caused total occupational and social impairment.  Moreover, the record does not reflect that the Veteran demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected PTSD.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since January 2013 and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Veteran was granted a TDIU effective August 20, 2014 and the Board is granting an earlier effective date for the award of a TDIU, herein.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's PTSD, is warranted since May 27, 2004.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD with dysthymic disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to a TDIU

The Veteran also seeks entitlement to TDIU.  Here, the Board finds that the issue of TDIU was raised in the form of an August 2014 VA Form 21-8940.  As this matter has been raised on a derivative basis, as part and parcel of his claim for a higher rating for major depressive disorder, this matter is considered before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The Board notes that the Veteran has been granted a TDIU, effective August 20, 2014.  As such, the matter before the Board is whether a TDIU is warranted prior to August 20, 2014.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id. 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Here, the Veteran meets the schedular criteria for a TDIU as of May 27, 2004, in light of the Board's grant, herein, of a 70 percent disability rating PTSD since May 27, 2004.  38 C.F.R. §§ 4.16 (a)(1), 4.25.  

The Veteran contends that he is unemployable as a result of his service-connected PTSD.  In his August 2014 TDIU application, the Veteran asserted that his disabilities render him unable to secure or follow a substantially gainful occupation as of December 2012.  The application reflects that the Veteran was previously self-employed as a truck driver and had a high school education. Social Security Administration records further corroborate this information.

VA medical records reveal that the Veteran reported daily to weekly frequency of recurrent and intrusive recollections of his stressors, feelings of detachment from others, difficulty with sleep, avoidance, periods of violence,  irritability and anger outbursts, hypervigilance, and an exaggerated startle response.  The records also reflect reports of twice-weekly panic attacks, feelings of nervousness, suicidal ideation, and self-isolation.  

VA examination reports in March 2013 and May 2014 demonstrate the Veteran had difficulty with concentration, mild memory loss, anxiety, irritability, and chronic sleep impairment.  He also reported a sense of worthlessness.  Both examiners opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication. 

Resolving all doubt in the Veteran's favor, the Board finds that since January 1, 2013, the day after he stopped working full-time, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with dysthymic disorder.  Given his work history as a truck driver, level of education, and the nature of his service-connected PTSD with dysthymic disorder, the Board finds that he would be incapable of performing the acts required for employment consistent with his educational level and occupational experience.  See Van Hoose, 4 Vet. App. at 363.  The Board acknowledges the opinions of the March 2013 and May 2014 VA examiners; however, the examiners did not consider the combined effects of his service-connected disability, level of education, and primary employment history.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

In light of the above, the Board finds that the evidence of record supports the grant of TDIU due to service-connected PTSD with dysthymic disorder since January 1, 2013.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


ORDER

An initial rating of 70 percent, but no higher, for service-connected PTSD with dysthymic disorder is granted, effective May 27, 2004.

A total disability rating based on individual unemployability due to service-connected PTSD with dysthymic disorder is granted from January 1, 2013.



REMAND

In it January 2016 decision, the Board remanded the claim of entitlement to service connection for a left knee condition for a new VA examination and opinion, as the February 2010 VA medical opinion did not address the Veteran's in-service treatment regarding a left knee injury and whether his current left knee condition is related to service.  

The Veteran was afforded another examination in August 2017.  The examiner diagnosed the Veteran with a left knee medial meniscus tear.  She opined that the Veteran's current left knee condition was less likely than not incurred in or caused by service.  She explained that although the Veteran sustained a left knee injury in service, there was no documentation of left knee care until the 2008 diagnosis of a meniscal tear.  She further reasoned that although it is possible that the Veteran's left knee pain in service is related to the meniscal tear it would be mere speculation to confirm that they are related. 

The Veteran, however, asserts that he received treatment for knee pain for several years prior to his diagnosis.  

Because the examiner based her opinion on the absence of post-service treatment and did not consider the history provided by the Veteran, the opinion is inadequate and a remand for an additional opinion is necessary.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this REMAND, to a clinician, other than the clinicians who rendered the previous opinions, to provide an addendum opinion on the nature and etiology of the Veteran's left knee condition.  The clinician should respond to the following:

a. Identify all currently diagnosed left knee conditions. 

In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from October 2009 onward.  The left knee condition need not be present at the time of the evaluation; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the evaluation.

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed left knee condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including documented left knee pain and treatment throughout service and at separation?

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's lay statements that he experienced left knee pain since his discharge from service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


